DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 4, "the degree of electrical conductivity" in the second to last line of the claim; Claim 5 "the measurement value" in line 2 to 3; appropriate correction is required.
	Claim 10 recites “provided to be bored” in lines 4-5. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. 
	In other words, it is unclear how or in what way or when the boring of the flow path will be occurring, furthermore, it is unclear if the claim should be interpreted as a product by process claimed phrase under MPEP 2113, where it is noted that no functional assembly steps can be imparted to the resultant claimed apparatus. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoefelmayr (US 5245946); 
Claims 7-11 (with claims 10 and 11 as far as they may be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr as applied to claims 1-3 above, and further in view of Masashi (JP2014-31861.)

And in the alternative as seen below: 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masashi; 
Claims 3 and 7-11 (with claims 10 and 11 as far as they may be understood)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Masashi as applied to claims 1-2 above, and further in view of Hoefelmayr. 


Hoefelmayr discloses in claim 1:  A fluid device (flow meter figure 10, 11, 4 and 18) including a flow path (along 15 and 140 figure 4) where a liquid flows, the fluid device provided with, as electrodes (21, 22 / 141, 142 that allow for electric conductivity measurement, Col 16 ln 54-61) for measuring a degree of electrical conductivity between the liquid in the flow path on an inflow upstream side (first at the inflow location at 141) and the liquid in the flow path on an outflow downstream side (next at the outflow location at 142), a first electrode (21/141) electrically in 

Hoefelmayr discloses in claim 2: The fluid device in claim 1, comprising a circuit (146, 147, 144, 145, 149, 151 and 150 and see discussion Col 16 ln 61-68 and Col 17 ln 1 - 28) which measures the degree of electrical conductivity between the first electrode and the second electrode to detect an amount of the liquid flowing through the flow path or detect whether the liquid is present or absent (as discussed infra, the rising flank of the square pulse is applied from both the first and second electrodes when the liquid flow between, allowing for determination of the flow rate of milk via the predetermined size of the flow pipe and the travelling speed Col 16 ln 35-47 or the yes or no indication of the fluid flow, Col 15 ln 45-52 as applied to the embodiment of figures 4 and 18) 

Hoefelmayr discloses in claim 3:  The fluid device in claim 2, wherein the circuit includes a signal generation part (143 “G”) which applies, between the first electrode and the second electrode, a voltage of an alternating square-wave (from 146 to 147) in which a voltage of a positive value and a voltage of a negative value cyclically and alternately switched (via the AC voltage generator), a signal processing part (pulse length measuring circuits of 149 or 151) which acquires a measurement value indicating a magnitude of a current between the first electrode and the second electrode (Col 17 ln 3-21), and a determination part (i.e. that of the microprocessor 150) which determines the amount of the liquid flowing through the flow path or determines whether the liquid is present or absent (as discussed.)  

Hoefelmayr discloses in claim 7: The fluid device in claim 3, comprising a structure which is capable of setting a state in which a flow of the liquid is shut off  (i.e. via check valve preventing reverse flow figure 18) [and] are electrically insulated in the state in which the flow of the liquid is shut off (i.e. no flow the electrodes by virtue of the elastomeric seals in the housing are insulated from one another, see seals at 24 and 25 figure 10); but Hoefelmayr does not disclose, although Masashi teaches: a valve (solenoid valve 6 figure 2 and 3) arranged between the liquid on the upstream side and the liquid on the downstream side (for the purpose of remotely controlling the on/off function of the valve for controlling the flow between the inlet and outlet.)  	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arranged a valve as taught by Masashi for the flow line of Hoefelmayr, between the inlet and outlet of the flow line, all for the purpose of arranging a valve there between to remotely control the on/off function the flow between the inlet and outlet as taught by Masashi, thus providing a greater measure of control at the junction, and especially considering that Hoefelmayr teaches a check valve just upstream of the flow metering sensors of Hoefelmayer, 

Hoefelmayr discloses in claim 8: The fluid device in claim 3, wherein the fluid device is a valve (check valve figure 18) in which a seal part for shutting of the flow of the liquid is provided (i.e. the valve head); and the first and second electrodes are electrodes for measuring the degree of electrical conductivity between the liquid on the upstream side and the liquid on the downstream side adjacent to each other across the [conduit] part in the flow path; but Hoefelmayer does not disclose, although Masashi teaches: a valve (solenoid valve 6 figure 2 and 3) provided midway of the flow path between the electrodes (34/35), and adjacent to each other across the seal part in 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arranged a valve as taught by Masashi for the flow line of Hoefelmayr, between the inlet and outlet of the flow line and between the electrodes of Hoefelmayr as taught by Masashi with the seal between the electrodes as taught in Masashi, all for the purpose of arranging a valve there between to remotely control the on/off function the flow between the inlet and outlet as taught by Masashi, thus providing a greater measure of control at the junction, and especially considering that Hoefelmayr teaches a check valve just upstream of the flow metering sensors of Hoefelmayer,

Hoefelmayr discloses (as modified for the reasons discussed above) in claim 9: The fluid device in claim 8, wherein the seal part includes a valve seat (Hoefelmayer/Masashi of body 24 seal 23) and a valve body (pin connecting seal 23 and armature 22), closes the valve by the valve body pressed onto the valve seat to shut off the flow of the liquid, and opens the valve by causing a gap between the valve seat and the valve body (where the armature/pin/seal is reciprocally axially controlled by the electromagnetic flux (emf) path current controlled by the solenoid, all for the purpose of controlling the fluid flow remotely as indicated above.) 
	It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the valve seal, seat, pin, and armature of the valve of Hoefelmayer/Masashi as modified above, in the flow line for operable control of the fluid line in a remote current controlled electromagnetic flux carrying control of the armature of Masashi for 

Hoefelmayr discloses (as modified for the reasons discussed above) in claim 10: The fluid device in claim 9, including a movable member (armature 22 as of Hoefelmayr/Masashi as modified for the reasons discussed above) which is displaced with action of an electromagnetic force occurring in response to energization (as discussed above, and taught via Masashi), and having a drive part (coil 21 of Hoefelmayr/Masashi as modified for the reasons discussed above, and furthermore for the purpose of generating the emf circuit path) which drives the valve body by displacement of the movable member and a flow path part made of non-conductive material (Hoefelmayr discloses an alternative material of plastic which is non-conductive material in lieu of the metal pipe material for 15, Col 12 ln 15-20) with a hole (as modified by Masashi for the reasons discussed above) forming the flow path provided to be bored and also with the valve seat formed thereto; the first embodiment of Hoefelmayr does not disclose but as indicated above Hoefelmayr teaches an alternative use of plastic as a non conductive material;  
	and accordingly it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a metal pipe/flow path body as taught in Hoefelmayr, a plastic material for the purpose of utilizing an easily produced and long life part; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Hoefelmayr discloses (as modified for the reasons discussed above) in claim 11:  The fluid device in claim 10, wherein the drive part is a cylindrical coil (21 as modified for the reasons discussed above) with a wire wound therearound and having a columnar plunger (22) as the movable member arranged and inserted therein, and is configured to drive the valve body by advancement and retreat of the plunger in an axial direction (as modified as discussed above.)   

In the alternative: 

Masashi discloses in claim 1:  A fluid device (figures 2 and 3) including a flow path (along 8) where a liquid flows (paragraph 0015-0018 of English translation), the fluid device provided with, as electrodes (34 and 35 that allow for electric conductivity measurement, paragraph 0019) for measuring a degree of electrical conductivity between the liquid in the flow path on an inflow upstream side (at 34/35) and the liquid in the flow path on an outflow downstream side (next at the outflow location at 34/35), a first electrode (34/35) electrically in contact with the liquid on the upstream side and a second electrode (34/35) electrically in contact with the liquid on the downstream side. 

Masashi discloses in claim 2: The fluid device in claim 1, comprising a circuit (31,36-39 and see discussion paragraphs 0018-0020) which measures the degree of electrical conductivity between the first electrode and the second electrode to detect an amount of the liquid flowing through the flow path (the foregoing use of “or” considered an alternative grouping under MPEP 2131) or detect whether the liquid is present or absent (as the conductive liquid is filled in the flow path, the impedance between the electrodes is short circuited and the current is connected between the electrodes and sending a signal to the circuit) 

Masashi discloses in claim 3:  The fluid device in claim 2, wherein the circuit includes a signal generation part (31) which applies, between the first electrode and the second electrode, a voltage of an alternating -wave (from the wave generator of 31) in which a voltage of a positive value and a voltage of a negative value cyclically and alternately switched (as is necessarily the case via the ac current wave, paragraph 0020), a signal processing part (36 paragraph 0019) which acquires a measurement value indicating a magnitude of a current between the first electrode and the second electrode (id), and a determination part (37 paragraph 0019) which determines the amount of the liquid flowing through the flow path or determines whether the liquid is present or absent (as discussed in paragraph 0024 the liquid is determined as either present or absent.)  Masashi does not explicitly disclose: a square wave alternating generator pattern; but Hoefelmayr teaches: using a Schmitt trigger (146, 147) via respective rectifiers (144, 145) to provide for the leading and trailing square wave alternating positive and negative voltage for the purpose of more clearly delimiting the initiation of the fluid flow at that time (Col 16 ln 61 to Col 17 ln 10.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a square wave alternating voltage via a combination of a wave generator, rectifier and Schmitt trigger for Masashi as taught in Hoefelmayr so as to provide for the leading and trailing square wave alternating positive and negative voltage for the purpose of more clearly delimiting the initiation of the fluid flow at that time. 

Masashi discloses (as modified for the reasons discussed above) in claim 7: The fluid device in claim 3, comprising a structure (flow path body 24, valve seal 23, and solenoid 21/22) which is capable of setting a state in which a flow of the liquid is shut off and, the liquid on the 

Masashi discloses (as modified for the reasons discussed above) in claim 8: The fluid device in claim 3, wherein the fluid device is a valve in which a seal part (at 23) for shutting of the flow of the liquid is provided midway of the flow path, and the first and second electrodes are electrodes for measuring the degree of electrical conductivity (i.e. the level of current impedance) between the liquid on the upstream side and the liquid on the downstream side adjacent to each other across the seal part in the flow path.

Masashi discloses (as modified for the reasons discussed above) in claim 9: The fluid device in claim 8, wherein the seal part includes a valve seat (seat portion of 24 opposed to seal head 23) and a valve body (i.e. the pin connecting the armature 22 and valve seal head 23), closes the valve by the valve body pressed onto the valve seat (as shown) to shut off the flow of the liquid, and opens the valve by causing a gap between the valve seat and the valve body.

Masashi discloses (as modified for the reasons discussed above) in claim 10: The fluid device in claim 9, including a movable member (armature 22) which is displaced with action of an electromagnetic force occurring in response to energization (of the coil 21), and having a drive part (i.e. the solenoid 22) which drives the valve body by displacement of the movable member and a flow path (along axis of 8 and through chamber 25) part made of non-conductive material with a hole forming the flow path provided to be bored (unclear as to when and/or how the boring of the flow path occurs, for example will the boring occur after assembly, and furthermore the phrase taken as a product by process statement under MPEP 2113 I where the process of making imparts no patentable weight to the resulting claimed apparatus) and also with the valve seat formed thereto. Masashi does not disclose: although Hoefelmayr teaches:  using a non-conductive material for the flow path (a plastic material which is non-conductive material in lieu of the metal pipe material for 15, Col 12 ln 15-20); 	Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a generic material as suggested by Masashi, a plastic non-conductive material for the flow path body as taught in Hoefelmayr, for the purpose of utilizing an easily produced and long life part that has a reduced or negligible conductivity for the further purpose of reducing capacitive eddy current effects on the probe sensing; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Masashi discloses (as modified for the reasons discussed above) in claim 11:  The fluid device in claim 10, wherein the drive part is a cylindrical coil (21) with a wire (necessarily) wound therearound and having a columnar plunger (22 armature) as the movable member arranged and inserted therein, and is configured to drive the valve body by advancement and retreat of the plunger in an axial direction (as modified as discussed above.)   

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Dependent claims 5-6 and 12-20 would be allowable for the reasons that they merely depend from an allowable dependent claim and would include all the limitations of the allowable parent claim. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the signal processing part acquires a first measurement value at a point in time shifted by a predetermined time with reference to a first point in time when the voltage to be applied by the signal generation part is switched from a negative value to a positive value, and a acquires second measurement value at a time shifted by the predetermined time with reference to a second point in time when the voltage applied by the signal generation part is switched from a positive value to a negative value, and the circuit measures a magnitude of a differential value between the first measurement value and the second measurement value as an index indicating the degree of electrical conductivity” in combination with the other limitations as set forth above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Fematt (US 9901068) discloses a solenoid valve in use with a system for milking (exemplary of the use of solenoid valves across disparate fluid control systems.)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753